Name: Commission Implementing Regulation (EU) 2018/1243 of 13 September 2018 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  tariff policy
 Date Published: nan

 17.9.2018 EN Official Journal of the European Union L 232/1 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1243 of 13 September 2018 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Article 57(4) and Article 58(2) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Council Regulation (EEC) No 2658/87 (2), it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 34(9) of Regulation (EU) No 952/2013. That period should be set at three months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 34(9) of Regulation (EU) No 952/2013 for a period of three months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 2018. For the Commission, On behalf of the President, Stephen QUEST Director-General Directorate-General for Taxation and Customs Union (1) OJ L 269, 10.10.2013, p. 1. (2) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) A dark brown, aqueous extract, having the following composition (% by weight): 2309 90 96 Classification is determined by general rules 1 and 6 for the interpretation of the Combined Nomenclature and the wording of CN codes 2309 , 2309 90 and 2309 90 96 . The product cannot be classified under heading 1703 as molasses because it does not contain an appreciable amount of sugar (see also the Harmonized System Explanatory Notes (HSEN) to heading 1703 , first paragraph, penultimate sentence). The product cannot be classified under heading 2303 as other waste of sugar manufacture due to its deliberate production from molasses in conjunction with its intended use as a feed premix (see also the HSEN to heading 2303 , letter (D)). A feed premix which improves digestion in animals is a preparation of a kind used in animal feeding of heading 2309 (see also the HSEN to heading 2309 , part (II) (C), point (1)). The product is therefore to be classified under CN code 2309 90 96 as a preparation of a kind used in animal feeding. betaine 40, water 40, sucrose 2,2, ash 3, other organic substances (like amino acids and organic acids). The product is produced from sugar beet molasses by filtration, chromatographic purification and subsequently concentration of betaine. Thereby the sugar content is reduced from approx. 60 % to 2 % and the betaine content is increased from 5 % to 40 %. The product is used solely as an animal feed premix facilitating digestion and maintaining intestinal stability. The product is packed in 1 000 kg containers or imported in bulk.